DETAILED ACTION

Double Patenting

1.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2.   Claims 1-20 and 23-27 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 11 and 12 of U.S. Patent No. 10,149,053. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant application are broader and therefore anticipated by the claims in the patent.
	Regarding claim 1, claim 1 of the patent discloses: 
	A signal processing device configured to perform:
	low pass filter processing to extract a low frequency component of an audio signal,
	compression processing to compress the audio signal to which the low pass filter processing is performed in a case that the audio 
	high pass filter processing to extract high frequency component of the audio signal;
	first volume processing to attenuate the audio signal, and
	synthesis processing to synthesize the low frequency component of the audio signal to which the compression processing is performed and high frequency component of the audio signal.

	Claim 2 is anticipated by claim 1 of the patent.
	Claim 3 is anticipated by claim 1 of the patent.
	Claim 4 is anticipated by claim 1 of the patent.
	Claim 5 is anticipated by claim 9 of the patent.
	Claim 6 is anticipated by claim 9 of the patent.
	Claim 7 is anticipated by claim 9 of the patent.
	Claim 8 is anticipated by claim 9 of the patent.
	Claim 9 is anticipated by claim 1 of the patent.
	Claim 10 is anticipated by claim 1 of the patent.
	Claim 11 is anticipated by claim 9 of the patent.
	Claim 12 is anticipated by claim 1 of the patent.
	Claim 13 is anticipated by claim 1 of the patent.
	Claim 14 is anticipated by claim 10 of the patent.
	Claim 15 is anticipated by claim 10 of the patent.
	Claim 16 is anticipated by claim 1 of the patent.
	Claim 17 is anticipated by claim 1 of the patent.
	Claim 18 is anticipated by claim 1 of the patent.

	Claim 20 is anticipated by claim 6 of the patent.
	
	Regarding claim 23, claim 11 of the patent discloses:
	A speaker device comprising:
	the signal processing device configured to perform:
	low pass filter processing to extract a low frequency component of an audio signal,
	compression processing to compress the audio signal to which the low pass filter processing is performed in a case that the audio signal to which the low pass filter processing is performed is not less than a predetermined signal level;
	high pass filter processing to extract high frequency component of the audio signal;
	first volume processing to attenuate the audio signal, and
	synthesis processing to synthesize the low frequency component of the audio signal to which the compression processing is performed and high frequency component of the audio signal, and
a speaker to which an audio signal from the signal processing device is input.

Regarding claim 24, claim 12 of the patent discloses:
A signal processing method performing:
	low pass filter processing to extract a low frequency component of an audio signal,

	high pass filter processing to extract high frequency component of the audio signal;
	first volume processing to attenuate the audio signal, and
	synthesis processing to synthesize the low frequency component of the audio signal to which the compression processing is performed and high frequency component of the audio signal.

	Claim 25 is anticipated by claim 14 of the patent. 

	Claim 26 is anticipated by claim 14 of the patent. 

Allowable Subject Matter 
3.	Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
February 4, 2021

/OLISA ANWAH/Primary Examiner, Art Unit 2655